      Case 4:19-cr-00172-RGE-HCA Document 83 Filed 01/04/21 Page 1 of 2



Lauren Regan, Pro Hac Vice
lregan@cldc.org
CIVIL LIBERTIES DEFENSE CENTER
1430 Willamette St. #359
Eugene, OR 97401
Ph: (541) 687-9180
Fax: (541) 804-7391

Of Attorneys for Ruby Montoya




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA)
UNITED STATES OF AMERICA,
                                              Criminal No. 4:19-CR-00172 RGE HCA-2
                                 Plaintiff,
       v.                                     MOTION TO WITHDRAW AS PRO HAC
                                              VICE DEFENSE COUNSEL
RUBY MONTOYA,
                               Defendant.




       COMES NOW, attorney Lauren Regan who hereby motions this court to withdraw as

Ruby Montoya’s counsel in the above-referenced case. Angela Campbell will continue as Ruby

Montoya’s counsel of record.

       Wherefore, the undersigned respectfully moves this Court for an Order allowing her to

withdraw as pro hac vice counsel for Ruby Montoya.


DATED January 4, 2021.


Respectfully submitted,

/s/ Lauren C. Regan (electronic signature)
CIVIL LIBERTIES DEFENSE CENTER

                                                                          Civil Liberties Defense Center
MOTION TO WITHDRAW –1                                                        1430 Willamette St. #359● Eugene, OR 97401
                                                                                           (541) 687-9180
      Case 4:19-cr-00172-RGE-HCA Document 83 Filed 01/04/21 Page 2 of 2




LAUREN REGAN, Pro Hac Vice
(541) 687-9180
Of Attorneys for Defendant Ruby Montoya




                                        PROOF OF SERVICE

       The undersigned hereby certifies that this motion was electronically filed with the Clerk

of Court using the CM/ECF system; and I further certify that a true copy of the foregoing

instrument was served upon each of the attorneys of record, or the parties if unrepresented, at

their respective addresses disclosed on the pleadings.



       By:     _____ U.S. Mail               _____ Fax

               _____ Courthouse Mail         _____ Hand delivered

               _____Certified Mail           x      Other (electronic)



       Signature:     /s/ Lauren C. Regan



       Date:          January 4, 2021




                                                                              Civil Liberties Defense Center
MOTION TO WITHDRAW –2                                                           1430 Willamette St. #359● Eugene, OR 97401
                                                                                              (541) 687-9180
